Title: To George Washington from Carter Braxton, 15 April 1789
From: Braxton, Carter
To: Washington, George

 

Dear Sir
Richmd April 15 1789

Altho your appointment to the Presidentship of America under the new Government be not yet formally notified, yet it amounts to a certainty that the fact is so, and will be anounced as soon as a sufficient number of Members are convened for the purpose of forming a Congress.
Permit me then with great sincerity to salute you on the occasion & particularly to congratulate my Country & all America on this appointmt.
The jarring & divided Sentiments on the merits of this untryed System, combine in this Choice And under your Patronage its operations will be undisturbed & viewed with the indulgent Eye of impartiality. To this proof I have ever referred the opponents as the true standard by which to judge of the Constitution. And if I may be allowed to prejudge any event I think I may predict that opposition will weaken as the Government goes on. The Horrors supposed to be inherent in the Texture will wear off & if the People feel no additional burden they will think well of it. If I may be allowed to hope on the first movements, it would be that the present taxes on Land & Slaves might be discontinued & the Sum raised from duties which was formerly required from them. This would immovebly fix a predelection in the Minds of the People in favour of this Government which the oratory of a Henry could not move. But I see I am trespassing on the province of others.
My Son Corbin will have the honor to deliver this to you who accompanies his Sister Griffin to N. York. He thinks that in forming the new Government some new places will be created & being out of Business he wishes to fill one of them. His Education has been liberal & his Mind has been improved by reading & reflection & I flatter myself is adorned with most if not all the Virtues that embellish human Nature—These expressions are strong & too often proceed from the partiality of a Parent, but I think in this instance, I shall stand justified by his Conduct & the suffrages of his Companions, to which I freely appeal.
If in the general distribution he can with propriety receive any appointment without injury to superior merit, it will lay me

under the greatest obligations. With every Sentiment of respect & esteem I am Sir your affect. & hum. Servt

Carter Braxton

